Citation Nr: 0814037	
Decision Date: 04/29/08    Archive Date: 05/08/08

DOCKET NO.  06-00 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


REMAND

The veteran had active military service from September 2000 
to March 2001, and from March 2003 to March 2004, including 
service in the Southwest Asia Theater in support of Operation 
Enduring Freedom.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  

In October 2007 the veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing in Winston-
Salem, North Carolina.  The transcript of that hearing is of 
record.

The Board notes that the adjudication of claims received in 
March 2007 for an increased rating for left ear hearing loss 
and service connection for right ear hearing loss has been 
initiated but not completed.  These issues are accordingly 
referred back to the RO for appropriate action.

In February 2005 the RO granted service connection for PTSD 
with an evaluation of 30 percent effective March 29, 2004.  
The veteran has appealed this initial rating.

VA PTSD treatment records dating from August 2004 through 
June 2005 are negative for suicidal or homicidal ideation.  
The veteran also denied any suicidal or homicidal ideation 
during an October 2004 QTC examination.  However, in his July 
2005 notice of disagreement he averred as follows:

I have and have always had suicidal 
thoughts.  I do not have good relations 
with family.

During his October 2007 Board hearing he again reported 
having suicidal ideation, and said that he had cut his wrist 
in a suicide attempt.  He also testified that he was afraid 
that he might hurt someone.  In addition, he testified that 
he had recently quit one of his two jobs and been fired from 
the other because of his difficulty interacting with others.  
He further testified that he had recently dropped out of his 
university studiy, and broken off his engagement from his 
fiancée.  He repeatedly stated that people, including persons 
at his former jobs and visitors to his home, were calling him 
crazy.

The veteran's belated report of symptomatology not heretofore 
considered indicates that the medical evidence of record may 
be inadequate for rating purposes.  Therefore, and in order 
to accord the veteran every reasonable doubt, remand for a 
compensation and pension examination in accordance with 38 
C.F.R. § 3.326 is warranted.  Since the case is being 
returned a request should also be made for all VA treatment 
records from the Richmond, Virginia Veterans' Affairs Medical 
Center (VAMC) dating from August 2, 2005.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992); 38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Request medical records from the 
Richmond, Virginia VAMC dating from August 
2, 2005.  Also attempt to obtain any other 
evidence that is identified as relevant by 
the veteran during the course of the 
remand, provided that any necessary 
authorization forms are completed.  If no 
further treatment records exist, the claims 
file should be documented accordingly.

2.  Schedule the veteran for an examination 
by an appropriate specialist with regard to 
his request for an increased rating for his 
service-connected PTSD disability.  The 
claims file must be made available to, and 
reviewed by the examiner, and the examiner 
must notate that the claims file was 
reviewed in the report provided.  All 
indicated tests should be performed, and 
all findings reported in detail.  (See PTSD 
examination worksheet #0902).  The examiner 
is specifically requested to advise 
regarding the effects of the veteran's PTSD 
on the veteran's occupational and social 
functioning.  

3.  After any further development deemed 
necessary, readjudicate the issue on 
appeal.  If the benefit sought remains 
denied, the veteran and his representative 
should be furnished a supplemental 
statement of the case in accordance with 38 
C.F.R. § 19.31(b)(1) and be given an 
opportunity to respond.  The case should 
then be returned to the Board for appellate 
review, if indicated.
The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


